Exhibit 10.2 DATED 1 AUGUST2012 GENCO SHIPPING & TRADING LIMITED (as Borrower) - and - BNP PARIBAS CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK DVB BANK SE DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT SKANDINAVISKA ENSKILDA BANKEN AB (publ) (as Lenders) - and - DEUTSCHE BANK LUXEMBOURG S.A. (as Agent) - and - BNP PARIBAS CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK DVB BANK SE DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT SKANDINAVISKA ENSKILDA BANKEN AB (publ) (as Mandated Lead Arrangers) - and - BNP PARIBAS CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK DVB BANK SE DEUTSCHE BANK AG SKANDINAVISKA ENSKILDA BANKEN AB (publ) (as Swap Providers) - and - DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT (as Security Agent and Bookrunner) - and - GENCO AQUITAINE LIMITED, GENCO ARDENNES LIMITED, GENCO AUVERGNE LIMITED, GENCO BOURGOGNE LIMITED, GENCO BRITTANY LIMITED, GENCO LOIRE LIMITED, GENCO LANGUEDOC LIMITED, GENCO LORRAINE LIMITED, GENCO NORMANDY LIMITED, GENCO PICARDY LIMITED, GENCO PROVENCE LIMITED, GENCO PYRENEES LIMITED and GENCO RHONE LIMITED (as Guarantors) SECOND SUPPLEMENTAL AGREEMENT TO $253,000,000 SECURED LOAN FACILITY AGREEMENT DATED 20 AUGUST 2010 CONTENTS Page 1 Interpretation
